       Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 1 of 58




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                       IN ADMIRALTY


In The Matter Of
                                                          C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA'S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



                       DECLARATION OF JOHN K. FULWEILER


       Pursuant to 28 U.S.C. § 1746, I, John K. Fulweiler, declare under penalty of

perjury that the following is true and correct:


       1.     I make this Declaration on personal knowledge.

       2.     This Declaration is provided in support of Respondents/Claimants Michael

              Green's and Marisa G reen's Memorandum In Support of Their Motion to

              Compel Discovery from Petitioner.

       3.     I attach hereto as Exhibit "A" a copy of Respondents'/Claimants'

              December 10, 2018 Joint Request for Production of Documents.

       4.     I attach hereto as Exhibit 11 811 a copy of Petitioner's written objections to

              Respondents'/Claimants' December 10, 2018 Joint Request for Production

              of Documents.

       5.     I attach hereto as Exhibit "C" a copy of Petitioner's January 28, 2019 email

              regarding the telephone conference redacted to remove reference to the

              identity of a computer system.


                                               1
      Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 2 of 58




      6.    I attach hereto as Exhibit "D" a copy of the Greens' January 29, 2019

             correspondence in response to Petitioner's Janauary 28, 2019 email redacted
             to remove reference to a computer system.
             .
      I declare under the penalties of perjury that the foregoing is true and correct.


Dated: March 14, 2019




                                         2
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 3 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 4 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 5 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 6 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 7 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 8 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 9 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 10 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 11 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 12 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 13 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 14 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 15 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 16 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 17 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 18 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 19 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 20 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 21 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 22 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 23 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 24 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 25 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 26 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 27 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 28 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 29 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 30 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 31 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 32 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 33 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 34 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 35 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 36 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 37 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 38 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 39 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 40 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 41 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 42 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 43 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 44 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 45 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 46 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 47 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 48 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 49 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 50 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 51 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 52 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 53 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 54 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 55 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 56 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 57 of 58
Case 1:17-cv-12473-NMG Document 120-2 Filed 03/14/19 Page 58 of 58
